PER CURIAM:
Plaintiff, Michael D. Williams, appeals from a judgment in favor of defendants in his suit under 42 U.S.C. § 1983. Williams, an Alabama prison inmate, alleged that prison officials and medical personnel violated his Eighth Amendment rights to be free from cruel and unusual punishment after he was kept in four-point restraints for approximately twenty-eight and one-half hours. We affirm.
Plaintiff was a state prison inmate for seven years assigned to the St. Clair Correctional Facility in Springville, Alabama. During his incarceration, he was convicted of eighty-four charges of violating prison disciplinary regulations. Seventy-five of those convictions were for major violations such as assault, failure to obey, threats, insubordination, intentionally creating a security hazard, and inciting to riot. Primarily because of this, Williams spent a majority of his time confined to various segregation units which house only the most boisterous and confrontational inmates. He acquired a reputation as an inmate who often expressed himself by throwing body fluids on prison officials who ventured within range of his cell.
The record shows that on August 18, 1988, at approximately 9:00 a.m., plaintiff was being interviewed by Correctional Officer Supervisor W.G. Rowell, Classification Supervisor Eleanor Coachman, and Chaplain Robert Smith during their routine reviews of segregation inmates. The three officials comprised the Institutional Segregation Review Board whose function is to review the status of each inmate in the segregation unit, on a weekly basis, to determine each inmate’s suitability for continued confinement in the segregation unit or return to the prison’s general population. Williams became enraged after Officer Ro-well made an inquiry concerning a previous incident involving Williams. He cursed and threatened to kill both Officer Rowell and Supervisor Coachman, and spat upon Officer Rowell. As other inmates joined in the commotion, a general disturbance arose such that the three officials were forced to discontinue their rounds and report to their superiors that “things were starting to get out of hand.”
Once informed of the events, Assistant Warden James Deloach immediately ordered that Williams be taken from his cell and calmed. Shortly thereafter Deloach visited Williams’ cell and tried personally to calm the inmate. After Williams continued to yell, threaten bodily harm, and spit on officials, and after hearing reports that Williams had thrown body fluids at officers from his cell within the prior twenty-four hours, Deloach ordered that Williams be placed into four-point restraints in his cell and that his mouth be covered with tape until he agreed to cooperate. Corrections officers then put Williams in the four-point restraints and placed gauze padding, secured with adhesive tape, over his mouth.
While the district court found that the defendant was released from restraints approximately twenty-four hours after the incident began, testimony from both the plaintiff and several defendants, as well as defendants’ Exhibit One, a form entitled “Restraint/Suicide Watch,” clearly show that Williams remained in this restrained position for twenty-eight and one-half hours with brief intervals for eating, physical exercise, and toilet use.
Plaintiff alleges that his restraint in the four-point straps and the placement of gauze and tape over his mouth violated the Eighth Amendment’s prohibition against cruel and unusual punishment for the following reasons: 1) the use of these restraints was inappropriate under the circumstances; 2) prison officials failed to use appropriate safeguards once plaintiff had been placed in the restraints; 3) the use of the restraints was continued beyond any reasonable need for such measures. Plaintiff also alleges that his Fourteenth Amendment due process rights were violat*1575ed because the restraints were used as punishment.
The first two claims are easily decided. The Supreme Court has held that where the conduct in question occurs in restoring official control during a prison disturbance, any security measure undertaken to resolve the disturbance gives rise to an Eighth Amendment claim only if the measure taken “inflicted unnecessary and wanton pain and suffering” caused by force used “maliciously and sadistically for the very purpose of causing harm.” Whitley v. Albers, 475 U.S. 312, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986) (emphasis added); see also Graham v. Connor, 490 U.S. 386, 398 n. 11, 109 S.Ct. 1865, 1872, 104 L.Ed.2d 443 (1989); Brown v. Smith, 813 F.2d 1187, 1188 (11th Cir.1987). In such situations, appellate courts conduct a more deferential review of the prison officials’ actions while balancing the prisoner’s Eighth Amendment rights with the competing institutional concerns for the safety of prison staff and inmates. See Whitley, 475 U.S. at 320, 106 S.Ct. at 1084; Ort v. White, 813 F.2d 318, 321 (11th Cir.1987).
The relevant factors for consideration include: the need for the application of force, the relationship between the need and the amount of force that was used, and the extent of injury inflicted. Johnson v. Glick, 481 F.2d 1028, 1033 (11th Cir.), cert. denied sub nom. John v. Johnson, 414 U.S. 1033, 94 S.Ct. 462, 38 L.Ed.2d 324 (1973). Other factors include considerations of the threat to the staff and inmates as reasonably perceived by the responsible officials on the basis of the facts known to them, and any efforts made to temper the severity of a forceful response. Whitley, 475 U.S. at 321, 106 S.Ct. at 1085, and Brown, 813 F.2d at 1189, n. 1.
Applying these principles to the particular facts of this case, the district court did not err in concluding that Williams’ initial placement into the four-point restraints was both prudent and proper. St. Clair officials were faced with a volatile situation which required them to act promptly and effectively to prevent any further spreading of the disturbance. The officials were not dealing with the general prison population. Instead, the situation here arose in the context of St. Clair’s segregation unit, reserved for those inmates who had demonstrated by their prior conduct that they were the most difficult, unruly, and unmanageable members of the prison population.
Assistant Warden Deloach testified that he had the plaintiff gagged because, in his judgment, Williams was trying to incite other inmates to join him in a prison disturbance and Williams’ behavior, therefore, posed a significant security concern. The record demonstrates that the Assistant Warden’s concerns were justified because it was the beginning of just this type of disturbance which caused the review board to discontinue its rounds and contact the Warden. Under these circumstances, the need for the physical restraint was apparent. The four-point restraints were used to reduce or eliminate Williams’ ability to inflict physical harm against either himself or the correction officers. The restraints were not used for the purpose of inflicting pain. The gauze padding and tape were used to prevent Williams from encouraging further unrest among the other inmates in the segregation unit, as well as to protect the officers from his continuing spital assault. Although the record shows that while Williams experienced some discomfort because of his restraint, no actual injury was inflicted. Thus, Williams’ initial placement into the restraints did not, under the circumstances, amount to the “unnecessary and wanton infliction of pain” forbidden by the Eighth Amendment. Whitley v. Albers, 475 U.S. 312, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986).
As to plaintiff’s second claim, the record supports the decision that adequate precautions were taken to safeguard the prisoner’s physical well-being through constant monitoring and examinations by medical personnel.
Plaintiff’s third claim under the Eighth Amendment is a bit more difficult. Once restraints are initially justified, it becomes somewhat problematic as to how long they are necessary to meet the particular exigent circumstances which precip*1576itated their use. The basic legal principle is that once the necessity for the application of force ceases, any continued use of harmful force can be a violation of the Eighth and Fourteenth Amendments, and any abuse directed at the prisoner after he terminates his resistance to authority is an Eighth Amendment violation. Ort v. White, 813 F.2d 318, 324 (11th Cir.1987) (citing Smith v. Dooley, 591 F.Supp. 1157, 1168 (W.D.La.1984), aff'd, 778 F.2d 788 (5th Cir.1985)). How long restraint may be continued calls for the exercise of good judgment on the part of prison officials. Once it is established that the force was applied in a good faith effort to maintain discipline and not maliciously or sadistically for the purpose of causing harm, Whitley v. Albers, 475 U.S. 312, 320-21, 106 S.Ct. 1078, 1085, 89 L.Ed.2d 251 (1986) (citing Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.), cert. denied sub nom. John v. Johnson, 414 U.S. 1033, 94 S.Ct. 462, 38 L.Ed.2d 324 (1973)), the courts give great deference to the actions of prison officials in applying prophylactic or preventive measures intended to reduce the incidence of riots and other breaches of prison discipline. Whitley, 475 U.S. at 321-22, 106 S.Ct. at 1085; Ort, 813 F.2d at 323. The good faith of the officers in exercising that judgment comes into play. Prison officials here performed continuous observation and management of Williams during his restraint. It is by this observation and management that corrections officials judge, in light of their experience and expertise, whether the plaintiffs violent nature has abated. “[I]t is clear that federal courts must defer in many matters to the expert judgment of these administrators, particularly in matters of internal security and order.” Stewart v. Rhodes, 473 F.Supp. 1185, 1187 (S.D.Ohio1979), aff'd, 785 F.2d 310 (6th Cir.1986); see also Bell v. Wolfish, 441 U.S. 520, 547, 99 S.Ct. 1861, 1878, 60 L.Ed.2d 447 (1979) (citations omitted).
The district court properly held that “Williams’ history of persistent disobedience and the potential for a disturbance in the segregation unit justified the continued use of the restraints and gag until the officers were reasonably assured that the situation had abated.”
In addition to his Eighth Amendment claims, Williams argues that his restraint by the officials was a violation of the Fourteenth Amendment, alleging that restraint for such a duration constituted punishment for which he was denied due process. This claim is resolved on the finding that the restraints as applied to Williams did not constitute punishment.
In Ort v. White, 813 F.2d 318, 324-25 (11th Cir.1987), we drew a distinction between “punishment,” a penalty administered after reflection and evaluation and intended to deter similar conduct in the future, and “immediately necessary coercive measures” made without benefit of reflection and intended to bring an end to an ongoing violation. Procedural due process considerations do not apply in the emergency situation where immediately necessary coercive action is required. Williams’ restraint did not constitute punishment for his prior behavior because his placement into the four-point restraints was the result of a sudden disturbance and, therefore, not reflective. Ort, 813 F.2d at 324-25.
Although a Fourteenth Amendment violation could occur if prison officers continue to use force after the necessity for the coercive action has ceased, Ort, supra, at 327, the Court in Whitley, 475 U.S. at 327, 106 S.Ct. at 1088, stated that the Eighth Amendment was the primary source of substantive protection to convicted prisoners in cases where deliberate use of force is challenged as excessive and unjustified. The Court specifically held that “the Due Process Clause affords respondent no greater protection than does the Cruel and Unusual Punishment clause.” Whitley, 475 U.S. at 327, 106 S.Ct. at 1088. The decision in the Eighth Amendment context that the restraints were not used longer than necessary carries the decision on essentially the same Fourteenth Amendment arguments. Both arguments require the courts to show great latitude to the discretion of prison officials in inmate management. See Bell v. Wolfish, 441 U.S. at 547, 99 S.Ct. at 1878. We affirm the district court’s deci*1577sion that no constitutional violation occurred as a result of plaintiffs restraint.
Plaintiff sued Jeanne Frondorf, R.N., the nurse who was on duty during the events. Nurse Frondorf was employed by Correctional Health Systems, a private corporation then contracted with the Alabama Corrections Department to provide health services to inmates. The only other medical personnel involved, defendant Orville Morgan M.D., was earlier dismissed upon plaintiff’s own oral Rule 41(b) motion made during an evidentiary hearing held on December 8, 1989.
The district court found that Nurse Fron-dorf’s entire interaction with the plaintiff consisted of two visits to his cell to examine his physical condition. On her first visit, at 11:00 a.m. on August 18, 1988, she found Williams in four-point restraints and gagged with gauze and tape across his mouth. She checked his vital signs and noted they were within normal limits. She returned at 2:30 p.m. and again found his vital signs acceptable. She also noted that the blood circulation in plaintiffs arms and legs was good, but recommended that some of his clothing be removed because of the heat in Williams’ cell.
Plaintiff contends that Nurse Frondorf violated his Eighth Amendment rights because she was not qualified to examine him and she did not have the authority to approve or order that he be re-gagged. Plaintiff, however, admitted that his claims were based solely upon his own personal assessment that Nurse Frondorf was unqualified. Additionally, there is no evidence in the record that Nurse Frondorf had anything to do with the original decision to have plaintiff restrained, or that she ever instructed that he be returned to his restraints and be re-gagged after she completed her examinations. In fact, it appears that Nurse Frondorf was more of an advocate on Williams’ behalf. She suggested that he be allowed to exercise, use the toilet, and also tried to assist with plaintiff’s heat problem.
In Mandel v. Doe, 888 F.2d 783, 788 (11th Cir.1989), we described the two-part analysis to be used in 42 U.S.C. § 1983 claims alleging Eighth Amendment violations as to medical care. First, whether there was a serious medical need, and second, if so, did the official’s response to that need amount to deliberate indifference. Here, neither prong is met. First, while there is some evidence that Williams suffered from asthma, there is no evidence which suggests that Williams had, at the time, a serious medical need other than to be constantly monitored to prevent any possible choking upon the gauze. Second, there is no evidence of physical abuse by Nurse Frondorf, nor is there any evidence of a deliberate indifference to the plaintiff’s condition or serious medical needs. See Estelle v. Gambel, 429 U.S. 97, 103-06, 97 S.Ct. 285, 291, 50 L.Ed.2d 251 (1976). Accordingly, we affirm the trial court’s judgment dismissing plaintiff’s claims against Nurse Frondorf.
AFFIRMED.